DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Pressley on June 11, 2021.
IN THE CLAIMS:
Cancel claims 1, 2, 5, 13, 16, 17, 24 and 42. 
Amend claims 31 and 32, as set forth below: 
Claim 31, last two lines: Delete “glycosylated natural product, a glycopeptide, a glycoprotein, a glycolipid,”.
Claim 32 line 3: Delete “–N3, –OAc, –OH, and hydrogen;” and insert “–OAc, and –OH;” therefor. 

Allowable Subject Matter
Claims 31, 32 and 43 are allowed. The following is an examiner’s statement of reasons for allowance: Khedri et al (Chem. Commun., 2012) teaches compounds as discussed previously. The reference does not teach or fairly suggest the instant compounds as amended. Similar compounds are known in the art. See, for example, (1) Blixt et al (JACS, 2008) at Scheme 1; (2) Ippolito et al (US 5,646,123); and (3) Sabesan (US 5,674,988) at Formula III. As above, these references do not teach or fairly suggest the instant compounds.   


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623